Citation Nr: 0010068	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-06 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals of an appendectomy.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for plantar fasciitis.

4.  Entitlement to service connection for a knee disorder 
secondary to pes planus.

5.  Entitlement to service connection for an ankle disorder 
secondary to pes planus.

6.  Entitlement to service connection for a back disorder 
secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 12, 1961, to October 14, 1961.  He served on active duty 
(AD) from October 15, 1961, to August 9, 1962, and he had 
additional service in the National Guard (NG).

In May 1979, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, denied the veteran's claims 
for service connection for bilateral plantar fasciitis, 
bilateral pes planus ("flat feet"), a bilateral knee 
disorder manifested by swelling, and postoperative residuals 
of an appendectomy.  The RO notified him of the decision in 
June 1979, and he submitted a Notice of Disagreement (NOD) in 
July 1979 indicating that he was appealing the decision and 
that his address had changed.  In August 1979, after finding 
clear and unmistakable error (CUE) in the decision, the RO 
granted his claim for service connection for the 
postoperative residuals of an appendectomy and assigned a 
noncompensable rating.  He continued with his appeal 
concerning the other claims, and the RO provided him a 
Statement of the Case (SOC) later in August 1979, after which 
he submitted a timely Substantive Appeal (on VA Form 1-9) in 
September 1979.  However, his appeal was not forwarded to the 
Board of Veterans' Appeals (Board).

In his Substantive Appeal, the veteran requested a hearing at 
the RO.  The RO scheduled his hearing for February 1980, but 
mistakenly sent the letter notifying him of the date, time, 
and location of the hearing to his former address.  
Consequently, he apparently never received notice of the 
hearing because he failed to report for it and since the 
United States Postal Service returned the notification letter 
as undeliverable.  It also appears that this was the reason 
his claims were not forwarded to the Board for appellate 
consideration.

In July 1996, the RO in Huntington, West Virginia, denied the 
veteran's claims for service connection for a back disorder 
and for a compensable rating for the postoperative residuals 
of the appendectomy.  The RO later, in January 1997, 
conducted a de novo review of the record and again denied his 
claims for service connection for the plantar fasciitis, pes 
planus, and a knee disorder.  The RO also denied an 
additional claim for service connection for an 
ankle disorder.  He timely appealed all of the claims to the 
Board.

In his Substantive Appeal (on VA Form 9), received at the RO 
in February 1997, the veteran requested a hearing at the RO 
before a Member of the Board.  However, in May 1997, he 
canceled his request for such a hearing and requested, 
instead, a hearing before a local hearing officer at the RO, 
which was held in June 1997.  He later requested another 
hearing at the RO, which was scheduled for November 1998, but 
he canceled it.  More recently, he requested a video-
conference hearing, which was held in November 1999 and 
conducted by the undersigned Member of the Board.  At the 
conclusion of the video-conference hearing, the Board held 
the record in abeyance for 30 days to allow the veteran an 
opportunity to submit additional evidence supporting his 
claims.  He submitted the additional evidence in December 
1999, and he waived his right to have it initially considered 
by the RO.  See 38 C.F.R. § 20.1304 (1999).

For the reasons discussed below, the Board will dismiss the 
claim for an increased (compensable) rating for the 
postoperative residuals of an appendectomy.  The Board will 
remand the remaining claims.



FINDING OF FACT

During his November 1999 video-conference hearing, prior to a 
decision in his appeal, the veteran withdrew his claim for an 
increased (compensable) rating for postoperative residuals of 
an appendectomy.


CONCLUSION OF LAW

The veteran has withdrawn his appeal concerning the claim for 
an increased (compensable) rating for postoperative residuals 
of an appendectomy; there is no remaining justiciable case or 
controversy concerning this claim.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

During his November 1999 video-conference hearing, prior to 
the Board issuing a decision in this case, the veteran 
clearly indicated that he was withdrawing his appeal 
concerning the claim for an increased (compensable) rating 
for postoperative residuals of an appendectomy.

Since the veteran has withdrawn his appeal for an increased 
(compensable) rating for postoperative residuals of an 
appendectomy, there are no remaining allegations of errors of 
fact or law for appellate consideration by the Board.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993), citing Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993).  Accordingly, the 
Board does not have jurisdiction to review this claim, and 
the appeal concerning it is dismissed.


ORDER

The appeal for an increased (compensable) rating for 
postoperative residuals of an appendectomy is dismissed.


REMAND

While testifying during his November 1999 video-conference 
hearing, the veteran alleged that one of his primary care 
physicians, Dr. James M. Merrill, has told him that the 
current problems with his back, and possibly even his knees 
and ankles, are attributable to over compensating for the 
functional impairment in his feet caused by his bilateral pes 
planus deformity.  Since the hearing, the veteran has 
submitted medical treatise evidence from Eric Lauf, DPM, 
indicating, among other things, that bilateral pes planus 
deformities are not always congenital defects dating back to 
birth (see 38 C.F.R. § 3.303(c))-but rather, sometimes may 
be acquired due to trauma.  Dr. Lauf goes on to note that the 
condition, in turn, may lead to plantar fasciitis and "a 
host of other problems" as well, including rotational and 
stress related symptoms referable to other neighboring areas 
such as the low back, knees, legs, etc.  

When, as here, VA has been notified of the possible existence 
of additional evidence-not of record-that might further 
support the veteran's allegations, VA has an obligation to 
advise him that this evidence is needed to complete his 
application for benefits.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  Thus, 
since Dr. Merrill purportedly has linked the problems with 
the veteran's feet to those involving his back, and possibly 
his knees and ankles, the RO must apprise him that he should 
submit an actual statement or other corroborating evidence 
from this doctor to document this medical opinion.

In other testimony during his November 1999 video-conference 
hearing, the veteran alleged that he experienced symptoms 
(persistent pain, etc.) referable to his feet, ankles, and 
knees, not only while on active duty for training and active 
duty during 1961 and 1962, but also on various occasions from 
1962 to 1965 while he was serving in the National Guard.  He 
said that his symptoms were so bad at times that he received 
a medical profile restricting his level of physical activity, 
and that, if the records concerning his service in the 
National Guard are obtained they will substantiate his 
allegations.  Records show that the RO previously attempted 
to obtain this evidence in June 1997 by sending a letter to 
the Adjutant General's Office in Austin, Texas (because the 
veteran says he was assigned to the 1st ARB, 144th Infantry of 
the National Guard in Arlington, Texas, and that he also 
served at Ft. Hood, Texas, with the 49th Armor Division).  
There is no indication, however, that the Adjutant General's 
Office ever responded to the RO's inquiry or indicated it 
would not be able to provide the information requested.  
Therefore, the RO should attempt to contact that office again 
since those records, if as alleged, may establish 
"continuity of symptomatology" following the conclusion of 
the veteran's period of active duty.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This 
is particularly important in this case because the pes planus 
at issue is a type of condition that lends itself to 
observation by even a layperson who does not have any 
specialized medical training or expertise.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  And the veteran's sister has 
submitted a lay statement since the November 1999 video-
conference hearing essentially alleging that the problems 
with the veteran's feet continued after his service in the 
military ended.

Accordingly, the service connection claims are hereby 
REMANDED to the RO for the following development:

1.  The RO must contact the veteran at 
his current address of record and apprise 
him of the need to complete his 
application for service connection by 
submitting a statement or other 
corroborating evidence from Dr. James M. 
Merrill who purportedly linked the 
problems with the veteran's back, and 
possibly his knees and ankles, to over 
compensating for the functional 
impairment in his feet caused by his 
bilateral pes planus deformity.  If 
acquiring such a statement is not 
possible, a similar statement from one 
with medical expertise sufficient to 
provide such an opinion may suffice.  All 
such evidence obtained must be associated 
with the other evidence of record in the 
claims folder.

2.  The RO should again attempt to 
contact the Adjutant General's Office to 
obtain any medical or other records 
pertaining to the veteran's service in 
the National Guard from 1962 to 1965.  
All such evidence obtained must be 
associated with the other evidence of 
record in the claims folder.  If the 
records are not obtained, the veteran 
should be informed of this and given an 
opportunity to obtain such records 
himself.

3.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
claims on appeal for service connection.  
The RO's discussion of the claims must 
take into account all pertinent evidence 
of record, including that obtained as a 
result of the development requested 
above, and all applicable laws, 
regulations, and case law.  The RO 
also must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in this remand.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative a Supplemental 
Statement of the Case and should give 
them an opportunity to submit additional 
evidence and/or argument prior to 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



